DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement set forth in the Requirement for Restriction mailed March 30th, 2021, and responded in the reply filed April 20th, 2021; alongside the stipulations raised in the Non-Final Office action (see paragraphs 2 and 3 thereof) are made final and reflected in the current office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 7-8, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ethiopia et al. (U.S. Pub. No. 2007/0173162); hereafter "Ethiopia" in view of Arnold et al. (U.S. Pat. No. 6649547); hereafter “Arnold”, with Arnold used as solely a teaching reference on the tackiness property that manifests in propylene-ethylene bicomponent fiber mixtures.
Regarding claim 1, Ethiopia discloses a bed pad (paragraph 0003: “other personal hygiene products”) comprising: a liquid-absorbent structure (paragraph 0022: “low fuzzing, soft nonwoven suitable for use as a component in a disposable absorbent article”); and a composite nonwoven backing layer (paragraph 0028: “In another aspect, the present invention is a spun bond nonwoven fabric made using fibers”) comprising a first polymeric fiber (paragraph 0029: “from about 50 to about 95 percent (by weight of the polymer blend) of a first polymer”) and a second polymeric fiber (paragraph 0030: “from about 5 to about 50 percent (by weight of the polymer blend) of a second polymer”), the second polymeric fiber being relatively tacky relative to the first polymeric fiber and being present in said backing layer in an amount relatively smaller than the amount of said first fiber and comprising a bicomponent fiber. 
Notably, in paragraphs 0028-0030, it is disclosed that the polymers are provided in spun-bond fibers, where the first polymer fiber is provided in an amount 50-95 percent, and the second polymer fiber is provided in an amount 5-50 percent, clearly indicating the second polymer fiber is to be in an amount relatively smaller. Where further in paragraph 0030, Ethiopia discloses that the second polymer is propylene with ethylene used as a comonomer, forming a fiber of two components (or bicomponent). Notably, Ethiopia also discloses that the material is spunbond (paragraphs 0040/0042), which is known to occur by extruding molten thermoplastics, which would possess an inherent tackiness between the fibers. Further, by carding and thermally bonding, the materials would grow tacky with one another and fuse to one another as heat bonding is known to instigate (paragraph 0050). 
It is further considered that applicant’s preamble ‘a bed pad’ constitutes an effective use of the material (a fabric) that is used upon a bed to therefore be considered ‘a bed pad’. Where applicant has disclosed similarly that “ The pad may also find use in connection with wearable products such as diapers and sanitary napkins” (paragraph 0014), where Ethiopia avails a fabric (or otherwise pad of material in view of the desired material’s softness (Abstract)) and “desirable for use in a variety of products such as bandaging materials, garments, disposable diapers, and other personal hygiene products, including pre-moistened wipes”
It is further considered that Arnold teaches (Col. 7, lines 40-53) “bicomponent fibers… Examples include… propylene-ethylene copolymers having about 10% by weight or more ethylene, other propylene-alpha olefin copolymers having sufficient comonomer content to impart at least some tackiness”. Wherein Ethiopia particularly discloses (paragraph 0030) that its mixtures can be produced with ethylene content between 5% and 15%. When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. In the instant reference of Ethiopia, a specific endpoint “15%” is provided that is within the range of “at least 10% ethylene” as Arnold teaches upon for bicomponent fibers and properties thereof. Therefore, it is concluded that Ethiopia discloses a range of ethylene content to reasonable specificity that is operable to manifest a relative tackiness property.
Regarding claim 2, Ethiopia discloses the bed pad of claim 1, the backing layer comprising a heterogeneous spunbond material in which the second polymeric fiber is disposed predominantly on an exterior face of the bed pad. Notably, Ethiopia discloses in paragraph 0050 that “Nonwoven fabrics can be made by various methods, including… by carding and thermally bonding staple fibers” Where notably carding of “the staple fibers” (individually) would require both layers to be produced in a mat or flattened state, and thereafter thermally bonded together. Wherein with two layers, both would possess an exterior face of the pad. The thermal bonding process thereafter would render the two layers heterogeneously mixed and bonded together.
Regarding claim 3, Ethiopia discloses the bed pad of claim 2, wherein the first fiber comprises polypropylene (paragraph 0029: polypropylene) and the second fiber comprises polypropylene with random ethylene repeat units (paragraph 0030: “a second polymer which is a reactor grade propylene based elastomer”; paragraph 0047: “As used herein, the term "polypropylene elastomers" includes reactor grade copolymers of propylene”; paragraph 0071: “the copolymers are of a random configuration”). Notably, Ethiopia is disclosing by the paragraphs above that the second fiber is reactor grade propylene, and further discloses in paragraph 0047 that polypropylene elastomers includes reactor grade copolymers of propylene, it is clearly and eminently reversible that reactor grade copolymers of propylene includes polypropylene elastomers.
Regarding claim 7, Ethiopia discloses the bed pad of claim 1 (as set forth in claim 2), the liquid-absorbing structure comprising at least first and second liquid-absorbent sublayers. As set forth in claim 2 previously, regarding processes of carding and thermally bonding, the liquid absorbing structure would be provided through two sublayers of the staple fibers (polypropylene and propylene) that are thermally bonded to one another to form the liquid absorbing structure.
Regarding claim 8, Ethiopia discloses the bed pad of claim 7, wherein the first sublayer comprises at least one of polypropylene, polyethylene, polyethylene terephthalate, polyamide, viscose rayon, nylon, and starch-based biodegradable material. Notably, paragraph 0029 discloses that the first polymer fiber (and therefore the first layer) can be polypropylene. Claim 24 further discloses that the first layer may comprise polyethylene terephthalate, and polyethylene.
Regarding claim 14, Ethiopia discloses a bed pad (paragraph 0003: “other personal hygiene products”; wherein a simple sheet of the material would form a bed pad) comprising: a liquid-absorbent structure (paragraph 0022: “low fuzzing, soft nonwoven suitable for use as a component in a disposable absorbent article”); (paragraph 0028: “In another aspect, the present invention is a spun bond nonwoven fabric made using fibers”) comprising a first polymeric fiber (paragraph 0029: “from about 50 to about 95 percent (by weight of the polymer blend) of a first polymer”) and a second polymeric fiber (paragraph 0030: “from about 5 to about 50 percent (by weight of the polymer blend) of a second polymer”), the second polymeric fiber being relatively tacky relative to the first polymeric fiber (as discussed in claim 1 prior) and comprising a propylene ethylene copolymer (paragraph 0030: “a reactor grade propylene based elastomer or plastomer…ethylene is used as a comonomer”).
Regarding claim 15, Ethiopia discloses the bed pad of claim 14, the backing layer comprising a heterogeneous spunbond material in which the second polymeric fiber is disposed predominantly on an exterior face of the bed pad. Notably, Ethiopia discloses in paragraph 0050 that “Nonwoven fabrics can be made by various methods, including… by carding and thermally bonding staple fibers” Where notably carding of “the staple fibers” (individually) would require both layers to be produced in a mat or flattened state, and thereafter thermally bonded together wherein with two layers, both would possess an exterior face of the pad. The thermal bonding process thereafter would render the two layers heterogeneously mixed and bonded together.
Regarding claim 18, Ethiopia discloses the bed pad according to claim 14, the second polymeric fiber being a homofilament. Paragraph 0058 discloses “It should be understood that the cross section may comprise blends of more than one polymer but that it will not include "bicomponent" structures such as sheath-core, side-by-side islands in the sea, etc”. Paragraph 0101 further discloses: “The nonwoven fabrics of present invention may include monocomponent and/or bicomponent fibers”
Regarding claim 19, Ethiopia discloses a bed pad (paragraph 0003: “other personal hygiene products”, wherein a simple sheet of the material would form a bed pad) comprising: a liquid-absorbent structure  (paragraph 0022: “low fuzzing, soft nonwoven suitable for use as a component in a disposable absorbent article”); and a spunbond backing layer comprising polypropylene fiber (paragraph 0029: “from about 50 to about 95 percent (by weight of the polymer blend) of a first polymer which is an isotactic polypropylene homopolymer”) and fiber comprising a propylene ethylene copolymer (paragraph 0030: “from about 5 to about 50 percent (by weight of the polymer blend) of a second polymer… propylene…ethylene is used as a comonomer”), the fiber comprising the propylene ethylene copolymer being tacky relative to the polypropylene fiber (as discussed in claim 1 previously above).
Regarding claim 20, Ethiopia discloses the bed pad of claim 19, the spunbond backing layer comprising a heterogeneous spunbond material in which the fiber comprising the propylene ethylene copolymer is disposed predominantly on an exterior face of the bed pad. Notably, Ethiopia discloses in paragraph 0050 that “Nonwoven fabrics can be made by various methods, including… by carding and thermally bonding staple fibers” Where notably carding of “the staple fibers” (individually) would require both layers to be produced in a mat or flattened state, and thereafter thermally bonded together wherein with two layers, both would possess an exterior face of the pad. The thermal bonding process thereafter would render the two layers heterogeneously mixed and bonded together.
Claim(s)  1, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Patel et al. (U.S. Pub. No. 2018/0338873); hereafter "Patel".
Regarding claim 1, Patel discloses (FIG. 1 and 4) a bed pad (paragraph 0002: “articles including underpads”; paragraph 0003: “Underpads as absorbent articles are suitable for use with patient bedding, for example, as a disposable absorbent article placed under a patient”) comprising: a liquid-absorbent structure (20/40; FIG. 1; paragraph 0015: “The absorbent core can be comprised of a liquid retention material”); and a composite nonwoven backing layer (20; FIG. 1) comprising a first polymeric fiber (24; FIG. 4; clarified in paragraph 0035: “layer 24 can comprise, consist of, or consist essentially of spun-bon or melt-blown monocomponent polyolefin fibers”) and a second polymeric fiber(26; FIG. 4, clarified in paragraph 0035: “layer 26 can comprise, consist of, or consist essentially of melt-blown monocomponent polyolefin fibers”), the second polymeric fiber being relatively tacky relative to the first polymeric fiber and being present in said backing layer in an amount relatively smaller than the amount of said first fiber and comprising a bicomponent fiber. Notably, the fibers are described as meltblown (wherein a polymer melt is extruded, where under melting conditions the materials will be relatively tacky to one another). Further, Patel discloses in paragraph 0032 that “The amount of the first fibers in the top sheet can be in a range of from about 10 wt % to about 99 wt % but can be in a range of from about 40 wt % to about 80 wt %, and in specific variants, is in a range of from about 45% wt % to about 55 wt %, wherein the balance is the second fiber.” Wherein the composition will result in one fiber that is relatively greater than the other and anticipates both the first fiber being greater than the second fiber, and the second fiber being greater than the first.
Regarding claim 7, Patel discloses (FIG. 1) the bed pad of claim 1, the liquid-absorbing structure comprising at least first (20; FIG. 1) and second (40; FIG. 1) liquid-absorbent sublayers.
Regarding claim 9, Patel discloses the bed pad of claim 7, wherein the second sublayer comprises a cellulosic absorbent layer (paragraph 0021: “absorbent core 40 typically includes…cellulosic fabrics”)
Regarding claim 10, Patel discloses the bed pad of claim 7, the liquid-absorbent layer comprising a top sheet (20), at least one cellulosic absorbent sheet (paragraph 0021: “absorbent core 40 typically includes… cellulosic fabrics”), and a superabsorbent polymer (paragraph 0023: “absorbent core 40 can include a fibrous matrix of wood fiber or fluff material. In some embodiments, the absorbent core 40 includes a fibrous matrix of fluff pulp into or onto which superabsorbent polymer (SAP) particles or fiber are dispersed”). Where wood fiber is known to be cellulosic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethiopia in view of Patel and Arnold, with Arnold used as solely a teaching reference on the tackiness property that manifests in propylene-ethylene bicomponent fiber mixtures.
Regarding claim 1, Ethiopia discloses a pad (paragraph 0003: “fabrics…other personal hygiene products”) comprising: a liquid-absorbent structure (paragraph 0022: “low fuzzing, soft nonwoven suitable for use as a component in a disposable absorbent article”); and a composite nonwoven backing layer (paragraph 0028: “In another aspect, the present invention is a spun bond nonwoven fabric made using fibers”) comprising a first polymeric fiber (paragraph 0029: “from about 50 to about 95 percent (by weight of the polymer blend) of a first polymer”) and a second polymeric fiber (paragraph 0030: “from about 5 to about 50 percent (by weight of the polymer blend) of a second polymer”), the second polymeric fiber being relatively tacky relative to the first polymeric fiber and being present in said backing layer in an amount relatively smaller than the amount of said first fiber and comprising a bicomponent fiber. Notably, in paragraphs 0028-0030, it is disclosed that the polymers are provided in spun-bond fibers, where the first polymer fiber is provided in an amount 50-95 percent, and the second polymer fiber is provided in an amount 5-50 percent, clearly indicating the second polymer fiber is to be in an amount relatively smaller. Where further in paragraph 0030, Ethiopia discloses that the second polymer is propylene with ethylene used as a comonomer, forming a fiber of two components (or bicomponent). Notably, Ethiopia also discloses that the material is spunbound (paragraphs 0040/0042), which is known to occur by extruding molten thermoplastics, which would possess an inherent tackiness between the fibers. Further, by carding and thermally bonding, the materials would grow tacky with one another and fuse to one another as heat bonding is known to instigate (paragraph 0050)
However, Ethiopia does not explicitly state that the produced sheet of material is used in a bedding setting, thereby being a ‘bed pad’.
Regardless, Patel teaches (FIGS. 1 and 4) a bed pad (FIGS. 1 and 4, paragraph 0003) comprising a liquid absorbent structure (as set forth in paragraph 17 above), two polymer fibers (as set forth in paragraph 17 above) of particular proportions and generally relatively tacky (As set forth in paragraph 17 above).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed through simple combination to have combined the basic fabric produced of Ethiopia with a bed as Patel provides (paragraph 0003), thereby rendering Ethiopia’s produced fabric as a ‘bed pad’. Where the results would have been predictable as both Ethiopia and Patel utilize analogous materials comprising a liquid absorbing structure, two polymer fibers of relative proportion to each other, and general relative tackiness to one another; where both Patel and Ethiopia teach/disclose that the material produced is used in cooperation with garments, diapers, and sanitary napkins (Ethiopia: paragraph 0003; Patel: paragraph 0003). Where further the fabric of Ethiopia would continue to facilitate the absorbance and containment of fluids relieved of an individual, while the arbitrary bed of Patel would continue to support a person thereon and be protected from liquid insult/soiling by an analogous liquid absorbent fabric material.
It is further considered that Arnold teaches (Col. 7, lines 40-53) “bicomponent fibers… Examples include… propylene-ethylene copolymers having about 10% by weight or more ethylene, other propylene-alpha olefin copolymers having sufficient comonomer content to impart at least some tackiness”. Wherein Ethiopia particularly discloses (paragraph 0030) that its mixtures can be produced with ethylene content between 5% and 15%. When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. In the instant reference of Ethiopia, a specific endpoint “15%” is provided that is within the range of “at least 10% ethylene” as Arnold teaches upon for bicomponent fibers and properties thereof. Therefore, it is concluded that Ethiopia discloses a range of ethylene content to reasonable specificity that is operable to manifest a relative tackiness property.
For the sake of conciseness, dependent claims 2-3, and 7-8 would be similarly rejected as outlined in paragraphs 6-9 above, while claims 14, 19 and all dependents thereof (of those elected) would be similarly rejected under 103 with the combination of Ethiopia and Patel.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethiopia in view of itself alongside “Friction” (2017) and “Mechanisms of Static and Kinetic Friction of Polypropylene” (2016); hereafter “Mechanisms”, with Friction and Mechanisms used as a teaching reference.
Regarding claim 24, Ethiopia discloses the bed pad of claim 1, wherein the coefficient of static friction of the backing layer (a property inherent to physical materials), measured with reference to an acrylic sheet, is an {arbitrary proportion} of the coefficient of static friction of a similar backing layer composed only of polypropylene.
Regardless, Ethiopia discloses the claimed invention except for the backing layer having a coefficient of static friction measured with reference to an acrylic sheet that is at least 110% of the coefficient of static friction of a similar backing layer composed only of polypropylene.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the backing layer of a material that resulted in a coefficient of static friction measured with reference to an acrylic sheet that is at least 110% of the coefficient of static friction of a similar backing composed only of polypropylene, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Where the results would have been predictable as Ethiopia appears to disclose the materials and compositions of applicant’s invention (paragraphs 0028-0030/0040/0042/0047/0050/0071). Where there seems to be a lack of criticality to applicant’s claimed range/value “at least 110”, where applicant’s specification sets out in paragraph 0028 that an assortment of values (at least 120/130/140/etc are preferred). Where further Friction teaches (pages 4-5) that the coefficient of friction is an empirical property of the contacting materials and that “the coefficient of friction depends on the materials used”. Therefore, the coefficient of friction is an established results effective variable that only necessitates the proper selection of material to achieve applicant’s claimed limitation. 
Where it is further considered that Friction states “For example, silicone rubber or acrylic rubber-coated surfaces have a coefficient of friction that can be substantially larger than 1” (page 5); while Mechanisms teaches (page 7) that the static coefficient of friction (sCOF) of polypropylene against polypropylene would have a sCOF of 0.47±0.05. Wherein Ethiopia presents an embodiment (as set forth in claim 3 prior) wherein the backing layer is produced of Polypropylene. Therefore, the material property of the coefficient of friction to acrylic (as considered in Friction: pages 4 and 5) would be greater than 1, and the coefficient to polypropylene would be 0.47±0.05, which is at least 110% (200%+ in the immediate understanding).
Regarding claim 25, Ethiopia discloses the bed pad of claim 1, wherein the coefficient of kinetic friction of the backing layer (a property inherent to physical materials), measured with reference to an acrylic sheet, is an {arbitrary proportion} of the coefficient of static friction of a similar backing layer composed only of polypropylene.
Regardless, Ethiopia discloses the claimed invention except for the backing layer having a coefficient of kinetic friction measured with reference to an acrylic sheet that is at least 110% of the coefficient of static friction of a similar backing layer composed only of polypropylene.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the backing layer of a material that resulted in a coefficient of static friction measured with reference to an acrylic sheet that is at least 110% of the coefficient of static friction of a similar backing composed only of polypropylene, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Where the results would have been predictable as Ethiopia appears to disclose the materials and compositions of applicant’s invention (paragraphs 0028-0030/0040/0042/0047/0050/0071). Where there seems to be a lack of criticality to applicant’s claimed range/value “at least 110”, where applicant’s specification sets out in paragraph 0028 that an assortment of values (at least 120/130/140/etc are preferred). Where further Friction teaches (pages 4-5) that the coefficient of friction is an empirical property of the contacting materials and that “the coefficient of friction depends on the materials used”. Therefore, the coefficient of friction is an established results effective variable that only necessitates the proper selection of material to achieve applicant’s claimed limitation.
Where it is further considered that Friction states “For example, silicone rubber or acrylic rubber-coated surfaces have a coefficient of friction that can be substantially larger than 1” (page 5); while Mechanisms teaches (page 7) that the static coefficient of friction (sCOF) of polypropylene against polypropylene would have a sCOF of 0.47±0.05. Wherein Ethiopia presents an embodiment (as set forth in claim 3 prior) wherein the backing layer is produced of Polypropylene. Therefore, the material property of the coefficient of friction to acrylic (as considered in Friction: pages 4 and 5) would be greater than 1, and the coefficient to polypropylene would be 0.47±0.05, which is at least 110% (200%+ in the immediate understanding).
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673       


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/6/2022